*1110
ORDER

PER CURIAM.
AND NOW, this 20th day of April, 1999, we GRANT the Petition for Allowance of Appeal, LIMITED to the following issues:
1. Whether the trial court committed error by finding Plaintiff waived his privilege granted under 42 Pa.C.S.A. § 5944 titled “Confidential Communications to Psychiatrists or Licensed Psychologists”, 50 P.S. § 7111 titled “Mental Health Procedures Act” and 71 P.S. § 1690.108 titled “Drug and Alcohol Abuse Act” solely by making a claim for permanent injury thereby placing his life expectancy at issue, where there was no medical testimony that Plaintiffs life expectancy has been effected by the use of drugs or alcohol.
2. Whether the trial court erred in allowing evidence at trial of Appellant’s history of drug and alcohol use.
This matter will be SUBMITTED ON BRIEFS.